Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-3 presented for examination. Applicant filed an amendment on 09/02/2021 amending all the claims 1-3 in the amendment.  After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Intended Use Language
The claim language “to facilitate a calculation of an accurate convex hull price that achieves a most efficient market clearing price, which provides an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller” in claim 1 pertains to Intended Use/result Language which does not carry any patentable weight. Examiner notes that the fact that these elements are capable of performing specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

a clear-cut indication of claim scope in order to get a patentable weight for the limitation. 
Application is examined as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per amended claim 1, the claim recites "which provides an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller” which is not supported by the disclosures as submitted including the written description. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the amended claim limitations as described in the application as filed. Applicant should specifically point out the support for any amendments made to the claims.
Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0008] Referring to FIG. 1, an exemplary ISO or controller 10, according to the current disclosure, administers the market for electricity producers 12 and users 14 on an electric power grid 16. Some exemplary functions of the controller 10 include monitoring energy transfers on the transmission system, scheduling transmission service, managing power congestion, operating DA and RT energy and operating reserves ("OR") markets, and regional transmission planning. Both the electricity producers 12 and the users 14 may be considered to be market participants (MPs) as they conduct business within the controller's 10 region. Traditionally, the electricity producers will provide offers 18 of electrical power and the users will provide bids 20 for power. The controller 10 will process the offers 18 and bids 20 with consideration of the transfer limits on grid 16 to determine commitments of electrical power and then controlling the dispatch 22 of electricity flowing through the grid 16 based upon the commitments. 

[0028] …….the optimal dual values corresponding to the load balance constraints in solving the economic dispatch problem when the unit commitment is fixed

The written description only supports “controlling the dispatch of electricity and solving economic dispatch problem when unit commitment is fixed.”
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Clams 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 3, the claims recites plurality of mathematical equations 1-12, but failed to describe what each of variable/constant represents in the formula presented making the claim indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-3 are directed to utilizing a derived integral formulation of the single-generator unit commitment problem to facilitate the calculation of the optimal convex hull price by solving a linear program. The claims 1-3 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.
Claims 1 and 3 are directed to a process i.e., a series of method steps or acts, of operating electrical power grid to provide electrical power to consumer which is a non-statutory categories of invention as it failed to positively recite the particular machine/processor to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO).
The claim recites “by the controller”, the specification does not clearly specify it as a hardware, but only describing it as administering the market for electricity producers and consumers. As per description of “Controllers” under Background in page 1 of the specification, Independent Systems Operators (ISOs) is referred to as Controllers, which is an independent entity created By FERC in 1996 for day-to-day grid operation, long term regional planning and billing, settlement and wholesale electric market services (see reference W in attached PTO-892).
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity.

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
Claims 1 and 3 are similar except the claim 3 does not include limitation of “to facilitate a calculation of an accurate convex hull price that achieves a most efficient market clearing price, which provides an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller” and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite step of “collecting bids, by the controller, from the power generation participants and the power generation recipients.” 
The limitations of collecting bids, by the controller, from the power generation participants and the power generation recipients, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, similar to Mortgage Grader Inc., v. First Loan Servcs. Inc. The claim failed to recite computer component that execute recited step. The controller as recited appears to be an entity established as ISO rather than hardware, administering the market for electricity producers 12 and users 14 on electrical grid 16 and therefore, nothing in the claim element precludes the step from practically being performed in the mind and thus fall into the “mental process” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “controller” language, manually “collecting bids.” The recitation of a controller (even if hardware included) in this claim does not negate the mental nature of these limitations because the claim here merely uses the generic computer component (hardware/software) as a tool to perform the otherwise mental processes. See October Update at Section I(C )(ii). The linear program: (12) - (14) and convex hull formulation (2) - (11) is nothing but mathematical relationship/formula which is an abstract idea, similar to formula for computing an alarm limit, Parker v. Flook, which has been found by the court to be an abstract idea. Thus, the above limitations of recite concepts that fall into the “mental process” and “mathematical formula/relationship” groupings of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers YES).
Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of performing “setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers; wherein the setting step utilizes a convex hull pricing approach; wherein the convex hull pricing approach utilizes an integral formulation of the single generator unit commitment problem to facilitate a calculation of an accurate convex hull price that achieves a most efficient market clearing price.” The controller or ISO recited without further details that represent no more than mere instructions to apply the judicial exception by human or mind. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014).
An evaluation of whether limitations setting uniform prices and utilizing a convex hull pricing approach and formulation of the single generator unit commitment problem (to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price are insignificant extra-solution activity is then performed since the See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere of setting price using existing convex hull pricing method that is necessary for use of the recited judicial exception in pricing and distributing electric power. This limitation in the claim is an insignificant extra-solution activity. The controller as recited is also an additional element which is configured to carry out limitations, i.e., it is the tool that is used in steps described in Prong 1. But the controller is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of recited modules. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: Claim provides an Inventive concept? 
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong 2, there are two additional elements. 
apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of setting uniform prices and utilizing a convex hull pricing approach and formulation of the single generator unit commitment problem, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). The applicant specification in first paragraph in BACKGROUND describes use of convex Hulling approach to minimize the uplift payment by cited references of Gribik et al., Hua et al. and Schiro et al. (see page 10, references (1), (2) and (3)). Here, the recitation of a controller or ISO (without structure) being configured to setting uniform prices and utilizing existing convex hull pricing approach, is also well-known. The Independent Systems Operators (ISO) established by FERC in 1996 is not affiliated with other market players, perform duty of day-to-day grid operations and long-term regional planning, billing and settlement and other wholesale electric market services (see references W and X). This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is setting uniform prices and utilizing a convex hull pricing approach without using any structured device in Fig. 1: pages 1-3. The claimed additional elements can be implemented using examples of existing, if Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the consumer using convex hull pricing approach” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).
Dependent Claims:
Examiner further reviewed the dependent claim 2 comprising limitation of “the accurate convex hull price is π* equal to the dual values corresponding to the load balance constraints” is mathematical relationship/formula which is an abstract idea as described above and addition of this limitation into the independent does not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial claims 1-3 are not patent eligible (NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sarker et al., U.S. Pub No. 2019/0139159 (reference A in attached PTO-892) in view of Schiro et al., ISO, New England, May 2015 (reference U in attached PTO-892) further in view of Pan et al., University of Florida, July 2016 (reference V in attached PTO-892).
As per claim 1, Sarker et al. teach a method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers 
collecting bids, by the controller, from the power generation participants and the power generation recipients (see paragraph 0004]; where ISO collecting bids and offers from electricity suppliers and consumers for target period and directs supplier of  matched offer to offer electric power to consumer of matched bid); and
Sarker et al. do not teach setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the consumers; wherein the setting step utilizes a convex hull pricing approach; wherein the convex hull pricing approach utilizes an integral formulation of a single generator unit commitment problem 
to facilitate a calculation of an accurate convex hull price that achieves a most efficient market clearing price, which provides an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller; and wherein the calculation involves solving a linear program, which (i) converges within a criterion-satisfying solving time and ii) is represented as follows:
Schiro et al. teach setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers (see page 11, Table ->  Generator 1: Max: 55MW, Min: 20MW. Bid Block 1:0 – 40, 20; Bid Block 2: 40-55, 60; page 11-12; where single generator is used for loads of 20-50MW); wherein the setting step utilizes a convex hull pricing approach (see page 12, Optimal Cost Curve, Only Generator 1; page 13, Convex Hull of Optimal Cost Curve;  where convex hull price is the slope of convex hull at actual load which Is formed by constructing  the convex hull of the optimal total cost curve); wherein the convex hull pricing approach utilizes an integral formulation of the single generator unit commitment problem to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price (see page 13, Step 3, Load level 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers; wherein the setting step utilizes a convex hull pricing approach; wherein the convex hull pricing approach utilizes an integral formulation of the single generator unit commitment problem to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price, which provides an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller to Sarker et al. because Schiro et al. teach including above features would enable to minimizing total side payments (Schiro et al., page 11, 1st paragraph and page 14).
Sarkar et al. do not teach wherein the calculation involves solving a  linear program, which i) converges within a criterion-satisfying solving time and ii) is represented as follows:

    PNG
    media_image1.png
    290
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    532
    media_image2.png
    Greyscale

Pan et al. teach above the calculation involves solving a  linear program, which i) converges within a criterion-satisfying solving time (Pan, abstract, page 2-3; where time in deterministic Unit Commitment is refined with general convex cost function with speed up algorithm reducing the computational/solving time) and ii) is represented with constraints (2) – (11) is the feasible region for generator and its convex hull formulation being (2)-(11) (see abstract, pages 7-11: Linear Program Reformulation for Dynamic Programming).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Pan et al. to Sarker et al. because Pan et al. teach including above features would enable to consider dual variables, dual formulations corresponding to constraints and remove constraints (Pan et al., page 10).
As per claim 2, Sarker et al. teach claim 1 as described above. 
do not teach the method, wherein the accurate convex hull price is π* equal to the dual values corresponding to the load balance constraints (13). 
Pan et al. teach the accurate convex hull price is π* equal to the dual values corresponding to the load balance constraints (13) (see pages 8-10: dual variables corresponds to Constraints (7a) – (7e) and dual variables α, β, γ and θ corresponds to constraints (4b) – (4f)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Pan et al. to Sarker et al. because Pan et al. teach including above features would enable to consider dual variables, dual formulations corresponding to constraints and remove constraints (Pan et al., page 10).
As per claim 3, Sarker et al. teach a method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (see paragraph [0004]), the method including:
collecting bids, by the controller, from the power generation participants and the power generation recipients (see paragraph 0004]; where ISO collecting bids and offers from electricity suppliers and consumers for target period and directs supplier of  matched offer to offer electric power to consumer of matched bid)
Sarker et al. do not teach formulating a unit commitment problem Z*QIP solving with a Mixed Integer Programming solver and publishing unit commitment results; and formulating a pricing problem Z*QIP for convex hull pricing with Linear Programming solver and publishing market clearing prices, where its convex hull formulation is (2)-(11).
Schiro et al. teach setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow setting, by the controller, one or more uniform prices for the providing of electric power from the power generation participants to the power generations consumers; wherein the setting step utilizes a convex hull pricing approach; wherein the convex hull pricing approach utilizes an integral formulation of the single generator unit commitment problem to facilitate the calculation of an accurate convex hull price that achieves the most efficient market clearing price to Sarker et al. because Schiro et al. teach including above features would enable to minimizing total side payments (Schiro et al., page 11, 1st paragraph and page 14).
Sarker et al. do not teach the linear program solver which converges within a criterion-satisfying solving time is represented as follows:

    PNG
    media_image3.png
    490
    558
    media_image3.png
    Greyscale

Pan et al. teach above limitation of representation of linear program solver which converges within a criterion-satisfying solving time (Pan, abstract, page 2-3; where time in deterministic Unit Commitment is refined with general convex cost function with speed up algorithm reducing the computational/solving time) and constraints (2) – (11) as the feasible region for generator and its convex hull formulation as (2)-(11) (see abstract, pages 7-11: Linear Program Reformulation for Dynamic Programming).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features taught by Pan et al. to Sarker et al. because Pan et al. teach including above features would enable to consider dual variables, dual formulations corresponding to constraints and remove constraints (Pan et al., page 10).

Response to Arguments
After careful consideration of the applicant’s remarks/ arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Claims are examined as presented. In response to applicant's argument that the references fail to show certain features of applicant’s invention in USC 103 rejection, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectively disagrees with applicant argument that claims are not directed to an abstract idea. The claim simply formulation of single-generator unit commitment problem to facilitate calculation of convex hull price involve solving linear program that converges within criterion-satisfying solving time which is a mathematical formula/relationship that has been found to be an abstract idea.
Additionally, McRo provides useful guidance on what it takes for a patent involving computer automation to clear the Section 101 threshold.  The key issue in this respect is whether the use of a computer incorporating the claimed advancement performs a distinct process to deliver the automation (eligible), or whether the computer-automated process and the prior method are carried out the same way (ineligible).  In McRo, the Federal Circuit found that the “claimed process uses a combined order of specific rules that renders information in a specific format that is then used to create desired results” making the claims patent eligible. As such, the court found the patent claim, when viewed as a whole, is directed to a “patentable, technological improvement over the existing, manual 3-D animation techniques”. The court further explained “it is the incorporation of claims rules, not the use of computer that “improved the existing technological process by allowing the automation of further tasks." In the present case, the claims only permits formulation of a single-generator unit commitment problem and there are no rules how uplift payment is minimized providing economic incentives for the respective power generation participant to follow dispatch schedule of the administrator of the controller as recited in the claim 1. The claims do not provide technical solution to technical; 
With respect applicant argument in improving computer functionality, there is no computer described in the specification and claims. Guaranteeing convergence and fast solving time is a mathematical formula and relationship which is an improvement of abstract idea itself, is not technical solution to a technical problem and therefore there is no improvement in technological field.
Examiner respectively disagree with applicant argument that claimed subject matter confined to a particular useful application of “providing an economic incentive for the respective power generation participant to follow a dispatch schedule of the administration of the controller” which is not supported by the specification. The specification describes “the optimal dual values corresponding to the load balance constraints used in solving the economic dispatch problem when the unit commitment is fixed” and “consideration of the transfer limits on grid 16 to determine commitments of electrical power and then controlling the dispatch 22 of electricity flowing through the grid 16 based upon the commitments”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Chassin (U.S. Patent No. 9,087,359) teaches electric power grid control using market-based resource allocation system.
Chen et al. (U.S. Pub No. 2014/0372342) teach automated market making with convex null payoff vector.
Hisano et al. (U.S. Pub No. 2012/029836) teach power demand supply system.

	Johnson et al. (U. S. Pub No. 2004/0015433) teach bidding for energy supply to resellers and their customers.
	Lian et al. (U.S. Pub No. 2016/0092978) teach coordination of thermostatically controlled loads.
Pan et al. (U.S. Pub No. 2019/0286993) teach integrated solution techniques for security constrained unit commitment problem.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Respectively submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        12/31/2021